 


110 HRES 1367 EH:  Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1367 
In the House of Representatives, U. S.,

July 24, 2008
 
RESOLUTION 
 Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of Thursday, July 24, 2008, for the Speaker to entertain motions that the House suspend the rules relating to the bill (H.R. 6578) to provide for the sale of light grade petroleum from the Strategic Petroleum Reserve and its replacement with heavy grade petroleum. 
 
Lorraine C. Miller,Clerk.
